 
 
I 
108th CONGRESS
2d Session
H. R. 4314 
IN THE HOUSE OF REPRESENTATIVES 
 
May 6, 2004 
Mr. Ramstad introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To ensure that the total amount of funds awarded to a State under part A of title I of the Elementary and Secondary Education Act of 1965 for fiscal year 2004 is not less than the total amount of funds awarded to the State under such part for fiscal year 2003. 
 
 
1.Hold harmless Notwithstanding any other provision of law, the total amount of funds awarded to a State under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) for fiscal year 2004 shall not be less than the total amount of funds awarded to the State under such part for fiscal year 2003. 
 
